 1                                                                Honorable James L. Robart
 2
 3
 4
 5
 6
 7
 8
 9                         UNITED STATES DISTRICT COURT FOR THE
10                           WESTERN DISTRICT OF WASHINGTON
                                       AT SEATTLE
11
12    UNITED STATES OF AMERICA,                          NO. CR14-0232JLR
13                             Plaintiff,
                                                         ORDER GRANTING UNITED STATES’
14
                                                         UNOPPOSED MOTION TO WITHDRAW
15                        v.                             VIOLATION PETITION
16    DANIEL STRYCHARSKE,
17                             Defendant.
18
19          This matter comes before the Court on the United States’ unopposed motion to
20 withdraw the supervised release violations alleged in the petition dated October 3, 2018
21 (Dkt. # 124) alleging that Defendant Daniel Strycharske violated conditions of
22 supervision by 1) failing to perform community service, 2) failing to notify of change of
23 address, and 3) associating with a convicted felon.
24          Having reviewed the petition, the motion, and being otherwise fully advised, now,
25 therefore it is hereby
26          ORDERED that the violation petition dated October 3, 2018 (Dkt. #124) is hereby
27 withdrawn, without prejudice. The initial appearance set for January 4, 2019, is hereby
28 stricken.
                                                                         UNITED STATES ATTORNEY
     Order to Withdraw Petition - 1                                      700 STEWART STREET, SUITE 5220
     United States v. Strycharske, CR14-232JLR                             SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
 1          ORDERED that Defendant remains subject to all supervised release conditions
 2 previously imposed in the amended judgment dated October 15, 2015 (Dkt. #111).
 3          DATED this 26th day of December, 2018.
 4
 5
 6                                                 A
                                                   JAMES L. ROBART
 7
                                                   United States District Judge
 8
 9
     Presented by:
10
   /s/ Vincent T. Lombardi
11
   VINCENT T. LOMBARDI
12 Assistant United States Attorney
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                                       UNITED STATES ATTORNEY
     Order to Withdraw Petition - 2                                    700 STEWART STREET, SUITE 5220
     United States v. Strycharske, CR14-232JLR                           SEATTLE, WASHINGTON 98101
                                                                               (206) 553-7970
